Exhibit 10.2

AMENDMENT NO. 1

ASSURED GUARANTY CORP.

ASSURED GUARANTY CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Assured Guaranty Corp., a corporation organized and existing under the
laws of Maryland, (the “Company”) and a wholly-owned subsidiary of Assured
Guaranty Ltd., maintains the Assured Guaranty Corp. Supplemental Executive
Retirement Plan (the “Plan”); and

WHEREAS, it is now considered desirable to amend the Plan to clarify that a
participant’s election under the Plan shall continue in effect during future
plan years unless superseded by a new election.

NOW THEREFORE, IT IS RESOLVED that by virtue and in exercise of the amending
power reserved to the Company under the Plan and delegated to the undersigned
officer of the Company, the Plan shall be, and hereby is, amended, effective as
of January 1, 2006, by adding the following new sentence to the end of Section
3.2(a) as a part thereof:

“A Deferral Election shall remain in effect for subsequent calendar years until
a new Deferral Election is submitted to the Administrator prior to the beginning
of such subsequent calendar year.”

IN WITNESS WHEREOF, Assured Guaranty Corp. has caused this amendment to be
signed by its duly authorized officer this 3 day of May, 2007.

 

Assured Guaranty Corp.

 

 

 

By:

/S/ James M. Michener

 

 

Its: General Counsel & Secreatry

 


--------------------------------------------------------------------------------